

[picture1.jpg]
Exhibit 10.1


July 15, 2014


Mr. William C. Cobb
c/o H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105


Re:
Letter Agreement Regarding Modifications to Employment Agreement



Dear Mr. Cobb:
This letter agreement (this “Agreement”) sets forth our agreement to amend
various provisions in that certain Employment Agreement by and among you, H&R
Block Management, LLC, and H&R Block, Inc., dated as of April 27, 2011, as
amended by that certain Letter Agreement dated as of January 4, 2013, (the
“Employment Agreement”). Except as provided herein, this Agreement shall not
alter the terms of the Employment Agreement. Capitalized terms used but not
defined herein shall have the respective meanings ascribed to such terms in the
Employment Agreement.
The parties to this Agreement hereby agree to amend the Employment Agreement as
follows:
a.
The phrase “end upon the fifth anniversary hereof” in Section 2 shall be deleted
and replaced with “end upon September 1, 2016.”

b.
The phrase “a maximum bonus equal to 175% of the target bonus” in Section 3(c)
shall be deleted and replaced with “a maximum bonus equal to 200% of the target
bonus.”

c.
The length of the term of the covenants set forth in Sections 6(b) (Non-Hiring),
(c) (Non-Solicitation) and (d) (Non-competition), shall be increased to be
during the Term and for a period of two years after your last day of employment.

d.
The following sentence shall be inserted at the end of Section 7(m): “To the
extent future laws or applicable stock exchange listing standards require more
expansive clawback provisions, such provisions shall be automatically
incorporated into this Agreement and, to the extent more onerous, be deemed to
supersede the current provisions of this Section 7(m).”



[The remainder of this page intentionally left blank. Signature page to follow.]

1



--------------------------------------------------------------------------------





This Agreement may be executed in identical multiple counterparts, all of which
taken together will constitute one and the same agreement.




Very truly yours,


H&R Block Management, LLC




By: /s/ Aileen M. Wilkins

Name: Aileen M. Wilkins
Title: Chief People Officer






H&R Block, Inc.




By:/s/ Aileen M. Wilkins

Name: Aileen M. Wilkins
Title: Chief People Officer


Acknowledged and agreed as of the date first set forth above:




/s/ William C. Cobb

William C. Cobb

2

